Citation Nr: 1812010	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  11-27 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for arthritis (also claimed as knee, ankle, elbow, wrist, and hip disabilities).  

2.  Entitlement to ratings for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to August 6, 2013, and in excess of 70 percent from that date.


REPRESENTATION

Veteran represented by:  Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1989 to January 1993.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied service connection for rheumatoid arthritis and granted service connection for PTSD, rated 30 percent, effective November 24, 2009.  The Veteran appealed the denial of service connection for rheumatoid arthritis and the rating and effective date of award assigned for the PTSD.  A March 2016 rating decision, increased the rating for PTSD to70 percent, effective August 6, 2013.  In June 2016, a hearing was held before the undersigned in Washington, DC; a transcript is in the record.  A September 2016 Board decision denied an earlier effective date for the award of service connection for PTSD; dismissed an appeal seeking a total disability rating based on individual unemployability due to service-connected disability; and remanded for additional development of the claims of service connection for arthritis and regarding the ratings for PTSD. 

In March 2017 the Veteran initiated an appeal of a March 2016 rating decision denial of service connection for chronic fatigue syndrome and sleep apnea.  As the RO has not yet issued a statement of the case addressing those issues but is in the process of doing so, they are not ready for consideration by the Board and will not be addressed in this decision.  

The issue of service connection for arthritis is being REMANDED to the agency of original jurisdiction (AOJ).



FINDINGS OF FACT

Throughout prior to August 6, 2013, the Veteran's PTSD is shown to have been manifested by a disability picture reflecting occupational and social impairment with reduced reliability and productivity and impairment due to PTSD with deficiencies in most areas was not shown; from that date the PTSD is shown to have been productive of total occupational and social impairment.  


CONCLUSION OF LAW

The Veteran's PTSD warrants staged ratings of [an increased] 50 percent throughout prior to August 6, 2013, but no higher than 70 percent from that date.  38 U.S.C. § 1155, 5107(b) (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)
	
Inasmuch as the rating decision on appeal granted service connection and assigned a rating and effective date for the award, statutory notice had served its purpose, and is no longer necessary. An August 2011 statement of the case (SOC) and October 2011 and March 2016 supplemental SOCs properly provided notice on the "downstream" issue of entitlement to an increased initial rating.  

The Veteran was afforded a Board hearing before the undersigned in June 2016.  The Court has held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts the hearing has the duty to fully explain the issue and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the undersigned explained the issue, focused on the elements necessary to substantiate the higher rating claim, and sought to identify any further development that was required to substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they alleged any prejudice from the conduct of the hearing.  

The Veteran's VA treatment records are associated with the claims file, and he was afforded VA examinations in May 2010, August 2013, and March 2017.  The reports of the examinations contain sufficient clinical findings to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record on the specific aspect of the claim addressed herein is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

When evaluating the level of disability of a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130. 

PTSD is evaluated under 38 C.F.R. §  4.130, Diagnostic Code 9411.  Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in 38 C.F.R. §  4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment from PTSD under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Code 9411.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-5 (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013)).  Prior to the publication of the DSM-5 in May 2013, mental disorder evaluations were conducted using its predecessor, DSM-IV (4th ed. 1994).    

The criteria for a 30 percent rating are occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

The maximum (100) percent rating is assigned when there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self and others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.  

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness."  DSM-IV at 32.  The Board notes that the GAF scale was removed from the more recent DSM-5 for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-5, Introduction, The Multiaxial System (2013).  [Notably, while the VA examinations in August 2013 and March 2017 were conducted according to DSM-5, the examiners nonetheless offered estimated GAF scores.]

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Lower GAF scores reflect greater levels of functional impairment and more severe symptoms.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings".  See Fenderson v. West, 12 Vet. App. 119, 126-27 (1999). 

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Since service connection was established effective in April 2008, the Veteran's PTSD has been rated as 30 percent disabling for the period before August 6, 2013, and 70 percent from that date, under 38 C.F.R. §  4.130,  Code 9411.

For the period covered by the appeal, there are three VA compensation examination reports as well as numerous VA outpatient records.  Considering the fluctuations in the level of functioning shown during the evaluation period, the Board has determined that "staged ratings" are appropriate.  

Rating Before August 6, 2013

The Board finds that the evidence of record supports the assignment of an increased [to 50 percent] rating for throughout prior to August 6, 2013 (the date of a VA examination).  On May 2010 VA psychiatric examination it was noted that the Veteran was recently (in February 2010)  "released" from his job, having been accused of leaving work early; he states he had permission to leave and was making medical appointments (the nature of the appointments was not indicated) and the matter was taken up in arbitration.  He began mental health treatment the previous year (and was taking Prozac and trazadone) but had not been seen at VA for several months.  There was no history of hospitalization for a mental disorder.  He was divorced and had been with his current girlfriend for 10 years.  He presented to the examination clean, well-groomed, and casually dressed.  He was polite and cooperative.  He was alert, attentive, and oriented times four.  His affect was of normal intensity, non-labile, and consistent with the content of the discussion.  His mood was pleasant, although he demonstrated anxiety when discussing military experiences in Iraq.  He reported having intrusive thoughts of such experiences multiple days a week and dreaming about Iraq (where he was under threat of a combat situation) at least 20 nights per month.  He estimated having four hours of sleep per night.  His appetite was fair.  His speech was clear, goal-directed, spontaneous, and of normal pace and volume.  He had rational thought content.  There was no history of hallucinations or delusions, or clear flashback episodes.  His motivation level was fair; he was not anhedonic.  He reported experiencing some thoughts of suicide after he was laid off from his job, but denied current suicidal ideation, intent, or plan.  Socially, he interacted primarily with family members; he denied any marked social withdrawal.  The diagnosis was PTSD; a GAF score of 60 (on the high end of the range indicating moderate symptoms or moderate impairment in occupational and social functioning) was assigned.  The examiner remarked that the Veteran's PTSD symptoms related to the following:  intrusive thoughts, upsetting feelings of fear and sadness, and recurrent nightmares associated with his Persian Gulf War tour of duty.  He was able to manage all activities of daily living independently.  The examiner felt the Veteran's PTSD was mild to moderate in severity and that it did not preclude him from working on a full-time or consistent basis.  

VA outpatient records reflect findings that are generally consistent with those recorded on the VA examination report.  He was seen several times in mid-2009 for anxiety and PTSD (he denied severe symptoms); his medication consisted of Prozac and trazadone.  He denied suicidal/homicidal ideation.  His mood was generally good or okay, and his affect was anxious.  He had a long history of military-related nightmares.  In July 2010, he presented (after a long absence) with continuing intrusive thoughts and nightmares of the military.  He admitted to irritable mood, but denied violence and suicidal/homicidal ideation.  He was much stressed from being fired from his job of 12 years earlier in the year, and was looking for new work.  On mental status examination, he was casually dressed and his mood was "okay."  His affect was anxious (he became tearful when discussing PTSD issues).  His thought content was logical, and his attention/concentration and insight/judgment were fair.  His depression and anxiety medication (Prozac) was increased, and was continued on his trazodone for sleep problems.  On April 2011 PTSD the Veteran reported that his primary symptoms or concerns (related to traumatic military experiences) consisted of paranoia, insomnia, anger issues, nightmares, mood swings, depression, embarrassment, fatigue, hearing voices, blackouts, nervousness, and trouble with relationships.  He did not feel that his symptoms affected his family life.  He was satisfied with his current relationship with his partner (girlfriend).  He was under-employed, which he attributed to PTSD.  He was noted to have limited social supports, but also to be motivated for treatment.  The GAF score was 56 (moderate symptoms/difficulty functioning).  

In April 2011, the director of a PTSD program at a VA medical center wrote a letter in support of the Veteran's efforts to obtain a rating higher than 30 percent "to more adequately and realistically reflect the severity of and functional impairment resulting from his PTSD."  He noted that since the Veteran came to his attention in August 2009, he has consistently reported recurrent and vivid nightmares, frequent intrusive thoughts, reliving of combat/war zone experiences, significant sleep problems, occasional flashbacks with auditory and visual hallucinations, increased irritability and frustration with anger outbursts, depressed mood, lethargy, anhedonia, social withdrawal, short-term memory and concentration deficits, hyperarousal, and avoidance behavior related to military experiences.  The provider felt that the Veteran's level of PTSD was severe enough to have significantly interfered with his occupational, interpersonal, and social functioning.  The Veteran's prognosis was deemed fair and unlikely to significantly improve in the future on the basis of his continued nightmares, frequent intrusive thoughts, depressed mood, and entrenched avoidance of reminders or discussion of combat/war zone experiences.  In May 2011, the Veteran continued to have PTSD related issues, but his poor sleep had improved.  His medication (Seroquel) for mood stability and sleep was increased.  Mental status examination at that time had generally the same findings as on the 2010 VA examination, except his affect was mildly anxious (he expressed frustrations - he had reported having conflict with others at work and having relational issues with his girlfriend).  In July 2011, he reported feeling about the same, but he indicated he had a good relationship with his girlfriend and adult son.  

On VA psychological testing in July 2011 the Veteran appeared to be suffering from depressive and PTSD symptoms, insomnia, and chronic pain.  His use of alcohol appeared to exacerbate his medical and mental health symptoms.  Testing showed cognitive difficulties, of which the etiology involved consideration of several factors to include chronic pain, fatigue/sleep difficulties, and psychiatric symptoms.  The diagnoses were PTSD, depressive disorder, and rule out alcohol abuse; the GAF score was 58 (moderate symptoms).  It was recommended that given the Veteran's "considerable PTSD and depression symptoms," he was to be encouraged to manage his symptoms more aggressively through psychotherapy and other ways.  Subsequent VA outpatient records show that in September 2011, the Veteran reported that he was very frustrated at work and felt like hitting someone (he had conflicts with his supervisor).  He vented his anger but denied suicidal/homicidal ideation.  In September 2011, it was noted that he struggled with anger(but found medication relatively helpful).  In December 2011, he reported that he was transferred to a new location at work and no longer saw the supervisor with whom he had conflicts.  In January 2012, he continued to feel irritable, and also disliked the noises at work because they reminded him of the military (a December 2011 record referred to refueling of helicopters nearby).  His sleep had been variable.  His relationship with his girlfriend was "off and on"; he enjoyed spending time with his son.  He had a negative depression screening in March 2012.  In April 2012, he continued to have issues at work, and it was noted he did not really relate to or get along with several coworkers.  He found counseling and his medications very helpful.  He enjoyed fishing with friends and his son.  He denied suicidal/homicidal ideation.  Other than a mildly irritable affect, his mental status examination findings were consistent with those on the 2010 VA examination.  
In light of the foregoing notations in the record, in the Board's judgment the Veteran's PTSD is reasonably shown to throughout prior to August 6, 2013 have been productive of a disability picture reflective of occupational and social impairment with reduced reliability and productivity, consistent with the criteria for a 50 percent rating, under the General Rating Formula, but not deficiencies in most areas (warranting a 70 percent rating under the General Rating Formula).  He took continuous medication to address problems with mood and sleep, which affected him occupationally and socially.  But whether he was laid off or fired from his job in February 2010, the record does not indicate that it was due to mental health appointments; indeed, leading up to February 2010 it does not appear that he made many VA visits for the purpose of mental health counseling.  The 2010 VA examiner assessed the Veteran's PTSD as productive of moderate impairment in functioning, but in the range closer to mild rather than to serious impairment.  Most prominent symptoms on the examination consisted of intrusive thoughts, frequent nightmares, and feelings of fear and sadness.  He thought about suicide after losing his job in 2010, but it was fleeting and without plan.  It was evident he had trouble relating to others at work (especially after he found another job) and outside of work; he had difficulty with a supervisor at work for a time, and at home he socialized primarily with his girlfriend and family members.  He denied any marked social withdrawal at the 2010 examination, but there is little reference to any social activity with friends.  His mood was alternately noted as good or irritable on outpatient visits.  In April 2011, the VA director of a PTSD program felt the Veteran's PTSD significantly interfered with occupational and social functioning and would continue to do so on the basis of the nightmares, intrusive thoughts, depressed mood, and avoidance behaviors.  Such characterization appears to reflect a disability that impacts occupational and social functioning more than occasionally and reflects an individual who  cannot be perceived was generally functioning satisfactorily (as provided in the criteria for a 30 percent rating).  Moreover, the interpretation from a July 2011 neuropsychological test was that the Veteran had "considerable" mental health symptoms.  Further, GAF scores on outpatient visits were 56 in April 2011 and 58 in July 2011, and denote moderate symptoms or moderate difficulty in functioning.  

The Board finds that a rating higher than 50 percent is not warranted for the period prior to August 6, 2013.  The record prior to that date does not show the symptoms of impairment that would warrant a 70 percent rating.  Notably, in every instance when the Veteran was assigned a GAF score to reflect the severity his mental health disability, a score indicative of moderate symptoms was assigned.  The disability picture presented for that period (described above) includes symptoms of intrusive thoughts, nightmares, depressed mood, avoidance behavior, and limited but effective social contacts, for which medication was helpful; those symptoms are consistent with the criteria for a 50 percent, and not 70 percent, rating.  

The Veteran appeared to maintain quality relationships with close family members and a girlfriend.  He lost his job in 2010 but found another (even though he did not seem to relate well to co-workers and had conflicts with his supervisor at one time (suggesting reduced reliability and productivity consistent with the criteria for a 50 percent rating)).  Some of the most persistent symptoms of the Veteran were a disturbance of mood (depression and anxiety), sleep problems, and intrusive thoughts and nightmares.  Despite such mood disturbances, he was able to function in occupational and social settings independently, appropriately, and to some degree effectively with the aid of formal mental health treatment and medication.  Evidently, ha has some cognitive dysfunction, found on psychological testing in July 2011, which may or may not be attributable to PTSD, but the deficits shown did not reach a level of severity that precluded the Veteran from working or maintaining his social relationships; they seemed to represent more of a challenge, rather than a barrier or inability, to establishing and maintaining effective work and social relationships.  

In April 2011 a PTSD program director indicated that the Veteran has "consistently" reported, among other symptoms already mentioned, occasional flashbacks with auditory and visual hallucinations, lethargy, anhedonia, and social withdrawal.  A review of the Veteran's individual counseling reports did not find corroboration for frequent reports of these particular symptoms, and there was evidently a fairly long (September 2009 to July 2010) period of absence in treatment from the time the Veteran came to the director's attention in August 2009.  In any case, the Board agrees with the director that the Veteran's symptoms meet the criteria or a rating higher than 30 percent.  The Board has  noted the Veteran's June 2016 hearing testimony, wherein he described numerous symptoms of PTSD (such as verbal assaults, physical fights, and isolation), which he alleges he has experienced since 2009.  However, in the Board's view, the Veteran's treatment records do not reflect symptoms of the breadth and severity he described during the period prior to August 2013.  

Accordingly, the Veteran's PTSD warrants a 50 percent, but not higher, rating for the period prior to  August 6, 2013. 

Rating From August 6, 2013

The next higher (100 percent) rating for this period requires that PTSD symptoms be productive of total occupational and social impairment.  The evidence of record does not present a disability picture reflective of total occupational and social impairment at any time from August 6, 2013.  Notably, at no time is he shown to have been incapable of managing his own financial matters, and at no time was he considered by an examining or treating provider to pose a threat of danger or injury to himself or others (the 'road rage" incident he reported ended with police called, but not physical harm done).  Significantly, while the Veteran has reported difficulties in his relationships with fellow-workers and supervisors, he has nonetheless remained capable of obtaining employment (and the most recent treatment records show he continues to be employed, apparently maintaining his current employment for at least 5 years).  Regarding recreational and leisure activities, 2017 treatment records shows that the Veteran has made vacation trips with his girl-friend and enjoyed holidays with family.  He enjoyed fishing (especially by himself, which was the only time he felt good) and cooking (which he had not done in some time).   

At his June 2016 hearing, the Veteran described that he has had a lot of depression, verbal assaults, physical fights, and short-term memory loss.  He said he was non-social, isolated, irritable, argumentative with authorities, and lacked motivation.  He said he had no close friends but had extensive family that he saw.  He reported he did not have a good relationship with his girlfriend.  He said he had difficulty working with others and was told he was hot-headed (he was a warehouse man for the Department of Defense).  He indicated he had suicidal ideation set off by feelings of worthlessness about 3-4 times in the past year and a half, as well as flashbacks.  These accounts by the Veteran do not support that his PTSD disability picture is one of total occupational and social impairment.  By his own description he is gainfully employed, maintains good family relations, and has not expressed any inability to tend to his own financial matters or to activities of daily living.   In evaluating all the evidence for this period, the Board finds that the VA records reflect that the symptoms of the Veteran's PTSD are substantial but not so severe as result in the total occupational or social impairment required for a 100 percent scheduler rating for the disability.  The preponderance of the evidence is against a rating in excess of 70 percent for PTSD from August 6, 2013, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3..  


ORDER

A 50 percent rating for PTSD is granted for throughout prior to August 6, 2013, subject to the regulations governing payment of monetary awards.  

Ratings for PTSD in excess of 50 percent prior to August 6, 2013 and in excess of 70 percent from that date are denied.  


REMAND

In September 2016 the Board remanded the case to the RO in order to determine if the Veteran has any arthritis (rheumatoid arthritis, osteoarthritis, or otherwise) related to his period of service.  He felt that the cumulative effect of repetitive actions in performing heavy labor (his military occupational specialty was combat engineer) may have led to his current condition.  He singled out such joints as his wrist, elbows, hips, shoulder, ankles, and his back.  A VA examination was to distinguish between the already service-connected fibromyalgia and the arthritis for which service connection was sought.  
The Veteran underwent VA orthopedic and non-degenerative arthritis examinations in March 2017 and September 2017.  On the latter examination, the physician concluded, after examination of the Veteran, review of his medical records, and consultation with his treating doctor, that the Veteran did not have rheumatoid arthritis.  On the former examination, an orthopedic doctor noted the Veteran's multi-joint pain complaints and reviewed X-rays (from the "Department of Defense"), which evidently showed current evidence of mild degenerative arthritis in the hips, arthritis in the first metatarsophalangeal (MTP) joint of the right foot, and some degeneration in the lumbar spine.  After examination of numerous joints, the examiner stated that the Veteran had mild arthritis due to aging and "not due to service-connected injuries in his hips and his knees."  [The Veteran has established service-connection for fibromyalgia (but not specifically for any injury to the hips and knees).]  The examiner also stated that the Veteran's fibromyalgia is known to lead to arthritic-like symptoms but not to arthritis, and that the Veteran's "wear and tear arthritis" was "not service-connected" in such joints as his lumbar spine, hips, and knees.  He concluded by stating that he did not see any evidence that the Veteran had any injuries or conditions during his service that resulted in the arthritis disorders.  

The Board agrees with the assertion made by the Veteran's representative in a January 2018 statement that the VA medical opinion is inadequate.  There was no discussion of documented injuries or joint conditions in service, in terms of whether they represent the onset of any current arthritis.  For example,  service treatment records (STRs) show treatment for pain and swelling over the 2nd and 3rd metacarpals of the right hand secondary to trauma (opening a metal door) in May 1990 (X-rays at the time were negative); a report of recurrent back pain on an April 1991 Report of Medical History; treatment for contusion of the right great toe after a heavy object dropped on it in January 1992; treatment for left shoulder complaints in October 1992; and a report of left shoulder pain (under treatment) on a November 1992 Report of Medical History at the time of a separation examination.  

The VA examiner did not order any X-rays, or indicate whether he felt further X-rays were needed or would be helpful in addressing the questions concerning arthritis.  Moreover, after concluding that the Veteran had "wear and tear arthritis," the examiner did not discuss the Veteran's particular contention that heavy labor during service (e.g., mine clearing, road building, setting up housing, and according to a May 2010 examination report "digging of mass graves for Iraqi soldiers") may have resulted in multiple-joint arthritis, or address the Veteran's statements regarding ongoing pain symptoms since service especially involving his knees, ankles, elbows, wrists, and hip.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should associate with the claims file all updated (to the present) records of VA evaluations and treatment the Veteran has received for joint/orthopedic disabilities.  

2.  The AOJ should obtain an addendum opinion regarding the nature and likely etiology of all current arthritis disability of the Veteran.  If the consulting providers determines that an examination (to include any X-rays) is needed before an opinion can be given, the AOJ should arrange for an orthopedic examination of the Veteran.  If such examination is conducted, the Veteran's record should be reviewed by the examiner.  Based on review of the record and any further necessary examination (to include X-rays), the examiner should provide opinions that respond to the following:  

(a).  Please identify all joints that currently have arthritis.  

(b).  For each joint with arthritis, please state whether it is at least as likely as not (a 50 percent or greater probability) that such disability is related to the Veteran's period of service from January 1989 to January 1993, to include the documented reports of complaints involving the right hand, back, right great toe, and left shoulder therein.  [STRs show treatment for pain and swelling over the 2nd and 3rd metacarpals of the right hand secondary to trauma (opening a metal door) in May 1990 (X-rays at the time were negative); a report of recurrent back pain on an April 1991 Report of Medical History; treatment for contusion of the right great toe after a heavy object dropped on it in January 1992; treatment for left shoulder complaints in October 1992; and a report of left shoulder pain (under treatment) on a November 1992 Report of Medical History at the time of a separation examination.]

In responding to (b) above, the examiner must specifically consider and address the findings of "wear and tear arthritis" by the April 2017 VA orthopedic examiner, as well as the lay statements of the Veteran, in the context of whether the cumulative effect of repetitive actions in performing heavy labor in service (his military occupational specialty was combat engineer) may have led to his currently diagnosed arthritis.  

The examiner must provide a complete explanation for all opinions, based on clinical experience, medical expertise, and established medical principles.  If an opinion sought cannot be given without resort to mere speculation, the examiner should state whether the need to speculate is due to a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner lacks the requisite knowledge or training).  

3.  After completion of the foregoing, the AOJ should review the record and readjudicate the claim of service connection for arthritis.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.§§ 5109B, 7112 (2012).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


